                       Case 7:17-cv-09592-KMK Document 55 Filed 11/12/19 Page 1 of 2




___
____________________
                                      November 12, 2018
Gina M. DeCrescenzo
____________________
                                      VIA ECF
ASSOCIATES                            Honorable Janet C. Hall
Benjamin Brown                        United States District Court
                                      District of Connecticut
Richard F. Corrao                     Richard C. Lee
____________________                  United States Courthouse
OF COUNSEL                            141 Church Street
                                      New Haven, Connecticut 06510
Benjamin J. Hinerfeld*

Catherine Merino Reisman**
                                      Re:       T.J. v. Mount Vernon City School District, et al.
*ALSO ADMITTED IN NJ, DE, PA,
                                                Docket No.: 17 CV 9592 (JCH)
 NC & MA

**ALSO ADMITTED IN NJ & PA            Dear Judge Hall,
_______________
                                      My firm, along with the Marsh Law Firm and the Law Office of Benjamin
PARALEGAL
                                      J. Hinerfeld, represents T.J. on behalf of her minor son, B.W. (“Plaintiff”),
Charlie Lolis                         in this matter.
____________________
_______________                       On October 22, 2019, the Court granted the Parties’ Joint Motion to Extend
                                      Filing Deadline, permitting Plaintiffs additional time to file a second
                                      amended complaint. ECF No. 54.

                                      We write to notify the Court that, after careful consideration, Plaintiff will
                                      not file a second amended complaint. In light of the Court’s September 30,
                                      2019 Ruling on Defendants’ Motion to Dismiss (ECF No. 52), which allows
                                      claims to proceed under Title IX, the 14th Amendment (§1983), negligent
                                      infliction of emotional distress and negligent supervision, Plaintiff wishes
                                      to proceed to trial on these claims without further delay.

                                      Plaintiff respectfully requests that the Court, at its earliest convenience,
                                      convene a conference to set a discovery and trial schedule.




                 180 South Broadway • Suite 302 • White Plains, NY 10605 • P: 914.615.9177 • F: 914.615.9176 • DECRESCENZOLAW.COM
       Case 7:17-cv-09592-KMK Document 55 Filed 11/12/19 Page 2 of 2
                                                          The Honorable Janet C. Hall
                                        T.J. v. Mount Vernon City School District, et al.
                                                        Docket No.: 17 CV 9592 (JCH)


      Respectfully submitted,



      Gina M. DeCrescenzo


CC:   Gerald S. Smith, Esq. (via ECF)
      Silverman & Associates
      445 Hamilton Ave, Ste. 1102
      White Plains, New York 10601
